DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on January 6, 2022. Claims 1 and 4 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are maintained.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of heating” in claim 1 (the structure of a heater is provided by the limitation “maintained by means of heating by the heater” in lines 15-16 of claim 1).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 6,136,170 A) and further in view of Sasaki (US 2011/0168574 A1).
Regarding claim 1, Inoue teaches a sensor apparatus (a microprocessor 51 and a peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14), the sensor apparatus comprising a processor (the microprocessor 51 comprising a CPU 53, Fig. 33, col. 41, lns. 15-16).
The limitations “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body,” “repeatedly obtain resistance information representing an internal resistance value of the solid electrolyte body to thereby obtain a plurality of the internal resistance values comprising a latest obtained internal resistance value and one or more prior obtained internal resistance values and current information 
Examiner further notes that Inoue teaches that the microprocessor 51 and the peripheral circuit 50a are connected to an exhaust gas sensor 1 to detect the concentration of the constituent to be detected (Figs. 33 & 45, col. 41, lns. 9-14, col. 45, lns. 59-62), so the microprocessor and the peripheral circuit are capable of the recitation “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body.”
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for measuring internal resistance and means for determining the correction of pump current (Fig. 33, col. 41, lns. 14-22), that the CPU 53 of the microprocessor 
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for determining the correction of pump current, correction calculating means, and means for producing corrected concentration information (Fig. 33, col. 41, lns. 14-21), and that the pump current Ip is corrected based on the internal resistance Rvs and its deviation from the target internal resistance, wherein the internal resistance has a corresponding temperature and the target internal resistance has a corresponding target temperature (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14), so the CPU of the microprocessor is capable of correcting a latest obtained concentration detection current value based on the latest obtained internal resistance value and a target internal resistance value. Inoue teaches that the process repeats the step of obtaining the internal resistance (Fig. 45, col. 46, lns. 27-28). Inoue fails to teach that the processor is configured to correct the latest obtained concentration detection current value based on a resistance change rate. However, Sasaki teaches a gas sensor control apparatus that detects an 
Modified Inoue teaches wherein the target internal resistance value is an internal resistance of the solid electrolyte body corresponding to a target temperature at which the solid electrolyte body is maintained by means of heating by the heater so as to enable the sensor element to detect the concentration of the particular gas (the target internal resistance value is a 
wherein the resistance change rate is an amount of change in internal resistance per unit time and is calculated based on the plurality of the internal resistance values (the rate of change dRpvs/dt in the internal resistance value of the cell with time, Sasaki, Figs. 2-3, para. [0071]- [0072]; the step of obtaining the internal resistance is repeated by the CPU 53 of the microprocessor 51, Inoue, Fig. 45, col. 43, lns. 44-47, col. 46, lns. 27-28).
The limitation “correct the value of the latest obtained concentration detection current in accordance with the following equation (2)” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches wherein the CPU 53 of the microprocessor 51 corrects the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]). Modified Inoue does not explicitly teach wherein the processor is configured to correct the value 

    PNG
    media_image1.png
    53
    410
    media_image1.png
    Greyscale

wherein Ip represents the value of the latest obtained concentration detection current represented by the current information, ∆Rpvs represents a difference obtained by subtracting the target internal resistance value from the value of the latest obtained internal resistance represented by the resistance information, dRpvs/dt represents the resistance change rate, Ipo represents the corrected value of the concentration detection current, and α and β represent coefficients set in advance as constants. However, since Modified Inoue teaches that the CPU of the microprocessor is capable of correcting the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]), one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). In other words, the relationships among pump current, internal resistance, target internal resistance, resistance change rate, and corrected pump current were known, so one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). Therefore, the CPU of the microprocessor of Modified Inoue is capable of the recitation “correct the value of 
Regarding claim 4, Modified Inoue teaches a sensor unit (a sensor system 50, Fig. 33, col. 41, lns. 9-14) comprising:
a gas sensor which includes a sensor element and a heater (the sensor system 50 comprises an exhaust gas sensor 1 comprising an oxygen pump element 3, an oxygen concentration cell element 4, and heaters 2 and 5, Fig. 33, col. 26, lns. 59-62), the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body (the oxygen pump element 3 comprises a solid electrolyte and electrodes 10 and 11 formed thereon, and the oxygen concentration cell element 4 comprises a solid electrolyte and electrodes 12 and 13 formed thereon, Fig. 33, col. 27, lns. 9-10 & 18-24); and
the sensor apparatus as claimed in claim 1 (the sensor system 50 comprises the microprocessor 51 and the peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14; see rejection and modification of claim 1 supra).
The limitation “for heating the sensor element” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches that the heaters 2 and 5 are for heating at least one of the oxygen pump element 3 and the oxygen concentration cell element 4 
Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 5-8 of the amendment, Applicant argues that the sensor apparatus according to claim 1 is patentable over the combination of Inoue in view of Sasaki because a person of ordinary skill in the art would not have had a reason to predictably modify Inoue based on the teachings of Sasaki to arrive at the claimed sensor apparatus. Applicant asserts that the Examiner uses impermissible hindsight reasoning since a reason for making the proposed modification does not come from the teachings of Inoue or Sasaki when viewed as a whole. Applicant asserts that neither Inoue nor Sasaki disclose a sensor apparatus configured to correct a concentration detection current value based on a resistance change rate. Applicant asserts that the present inventors determined that the accuracy in detecting the gas concentration by the gas sensor may deteriorate when the correction is performed in the manner used by Inoue, and that neither Inoue nor Sasaki identify this technical issue. Applicant asserts that Sasaki does not utilize the resistance rate of change to obtain the concentration detection current value. Applicant asserts that Sasaki simply discloses that the concentration detection current value may be identified as invalid when the internal resistance value rapidly changes, so Sasaki does not correct the concentration detection current value. Applicant asserts that Sasaki does not provide any reason to modify Inoue’s correction method other than including an additional subroutine for determining a resistance rate of change and then nullifying the concentration determination when the internal resistance value rapidly changes, but such a 
Examiner respectfully disagrees. In response to applicant's argument that Inoue and Sasaki are nonanalogous art because they do not identify the same technical issue as the instant application, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Inoue and Sasaki are analogous art because they are in the field of applicant’s endeavor, which is gas sensing. In response to applicant's argument that neither Inoue nor Sasaki disclose a sensor apparatus configured to correct a concentration detection current value based on a resistance change rate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Inoue in view of Sasaki teaches the CPU of the microprocessor, which is capable of the functional limitations as recited in the rejection supra. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Inoue already teaches that the pump current is corrected based on the internal resistance and its deviation from the target internal resistance (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14). Since Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki in order to obtain good accuracy in detection of the gas concentration (Sasaki, Figs. 2-3, para. [0073]). When the correction of the pump current of Inoue is further refined by modifying it in view of Sasaki, a good accuracy in detection of the gas concentration can be obtained since there is a known relationship between the rate of change in internal resistance and variation in the detection value of the gas concentration (Sasaki, Figs. 2-3, para. [0071]-[0073]), so the pump current can be further corrected in Modified Inoue based on the rate of change in internal resistance, and one of ordinary skill in the art would have possessed a reasonable expectation of success in practicing the combination of Inoue and Sasaki as modified. In response to applicant's argument that Sasaki does not provide any reason to modify Inoue’s correction method other than including an additional subroutine for determining a resistance rate of change and then nullifying the concentration determination when the internal resistance value rapidly changes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would supra. Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of Inoue and Sasaki would have suggested to those of ordinary skill in the art to modify the correction of pump current of Inoue to also be based on resistance change rate because Sasaki teaches that the detected concentration value is affected by the resistance change rate (Figs. 2-3, para. [0072]- [0073]). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
In the arguments presented on page 8 of the amendment, Applicant argues that a person of ordinary skill in the art would not have had a reason to predictably modify Inoue’s method of correcting the concentration current value (which is based on the internal resistance value and a target internal resistance value using a relational expression which represents a one-to-one correspondence between the element temperature and the correction amount) based on the relationship between a rate of change in the internal resistance value with time and variation in the detection value as taught by Sasaki.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Inoue already teaches that the pump current is corrected based on the internal resistance and its deviation from the target internal resistance (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14). Since Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki in order to obtain good accuracy in detection of the gas concentration (Sasaki, Figs. 2-3, para. [0073]). When the correction of the pump current of Inoue is further refined by modifying it in view of Sasaki, a good accuracy in detection of the gas concentration can be obtained since there is a known relationship between the rate of change in internal resistance and variation in the detection value of the gas concentration (Sasaki, Figs. 2-3, para. [0071]-[0073]), so the pump current can be further corrected in Modified Inoue based on the rate of change in internal resistance, and one of ordinary skill in the art would have possessed a reasonable expectation of success in practicing the combination of Inoue and Sasaki as modified. Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of Inoue and Sasaki would have suggested to those of ordinary skill 
In the arguments presented on page 8 of the amendment, Applicant argues that a person of ordinary skill in the art would not have had a reason to predictably modify Inoue to employ the specific correction relationship recited as equation (2). Applicant asserts that even if Sasaki did suggest further correcting the concentration current value based on the resistance rate of change, the use of the correction implementation recited as equation (2) is not taught and provides superior results, namely a sensor having improved accuracy in a manner not suggested by the prior art.
Examiner respectfully disagrees. Since Modified Inoue teaches that the CPU of the microprocessor is capable of correcting the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072], see modification and discussion supra), one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). In other words, the relationships among pump current, internal resistance, target internal resistance, resistance change rate, and corrected pump current were known, so one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699